Title: To James Madison from William Eaton, 21 January 1803
From: Eaton, William
To: Madison, James


					
						Sir,
						Tunis 21. Jan. 1803.
					
					A few days ago I received official information that our Consul at Morocco had granted his pasport to the Tripolitan Ship of war blocked at Gibraltar, under a pretext of its being the enemy’s property.  And last evening, the Batavian Consul shewed me an official note from an agent at Constantine mentioning the arrival there on the 17th. inst. of an imperial ship of 230 tons, having the passport of the American Consul at Algiers, to take a cargo of wheat for Tripoli.  If these concessions be voluntary they are treasonable; if compulsory they prove the extremity of submission to which we are reduced in those states: in either case, serving as precedent for this Bey, they are calculated to subject us here.  Our squadron, it is beleived, is before Tripoli.  But what kind of a blockade is this, where the invested enemy is furnished with arms, amunition and provisions under the guarantee of the passports of our ministerial agents!  Is it pretended that these submissions are the preservative of peace?  The calculation is erroneous.  They tend rather to precipitate a war; because they show that we dread it; and, it is on weakness and submission that these brigands make war.
					The relations of friendship and interest between Tunis and Tripoli are more nearly allied than those of the other regencies;  the instances of this government will therefore be more pressing—indeed they are already as much so as menace can make them.  But, notwithstanding the examples of my Colleagues, I am resolved at all events to cede no point to this Bey not conformable to the laws of nations and the maxims of war.  Hitherto I have not done it—No national considerations can dictate it—no personal ones ought to influence it.  These concessions are but the indirect auxiliaries of a clandestine war carried on by those regencies under the specious pretext of maintaining peace!  At this rate of supplying an open enemy when are we to expect a peace with him; and what is to be the base of it?  Or what advantages do we derive from a fictitious peace with two of these regencies while we see them allied in a secret war of which a third is but the instrument?  It is as mortifying as hurtful that our own agents should be dragooned into the coalition!
					Two years ago I used the freedom to recommend the removal of our Consuls in these regencies; leaving persons charged here whose individual safety should be indifferent to the United States; with no discretional powers which should bind the government or their superior agents: and I advanced for argument, in support of this measure, the injuries which might result (especially in time of war) from having Consuls here in duress!  Experience has but too seriously demonstrated the accuracy of my opinion on this subject.  Consuls here, under actual circumstances, can render no essential service to the interests of the United States: they may be compelled to subscribe to measures which must eventually be productive of essential injury to those interests.
					Accident has, indeed in two instances, placed it in my power on this station to have rendered a major service to my country in the affairs of the war—and I have as often put those advantages in a fair train of operation.  I am not answerable for the failure as it relates to the general interest: If it involve my individual ruin I will nevertheless exult in exertions which merited a different issue, and which would have secured it, if supported—But this is not the time nor place to treat the subject of my disappointment nor my griefs.  Pardon the digression—and permit me to repeat—I can no longer be useful here under actual circumstances of public affairs; and if there be agents in the other regencies who imagine they possess the capacity they deceive both themselves and the government.  I have the honor to remain with profound respect, Sir, your most obedient Servant
					
						William Eaton
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
